Name: 2004/160/EC: Commission Decision of 16 February 2004 amending Decision 2003/71/EC as regards its period of validity (Text with EEA relevance) (notified under document number C(2004) 394)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  Europe;  economic geography;  agricultural activity
 Date Published: 2004-02-20

 Avis juridique important|32004D01602004/160/EC: Commission Decision of 16 February 2004 amending Decision 2003/71/EC as regards its period of validity (Text with EEA relevance) (notified under document number C(2004) 394) Official Journal L 050 , 20/02/2004 P. 0065 - 0065Commission Decisionof 16 February 2004amending Decision 2003/71/EC as regards its period of validity(notified under document number C(2004) 394)(Text with EEA relevance)(2004/160/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(6) thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(3), and in particular Article 8(4) thereof,Whereas:(1) The occurrence of infectious salmon anaemia (ISA) in the Faroe Islands led to the adoption of Commission Decision 2003/71/EC of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands(4).(2) Despite the measures undertaken by the Faroe Islands, further outbreaks of ISA were notified by that State in 2003, and a rapid eradication of that disease cannot therefore be envisaged.(3) In view of the disease situation in the Faroe Islands, the protective measures contained in Decision 2003/71/EC should remain applicable until February 2005.(4) Decision 2003/71/EC should therefore be amended in order to extend its period of validity.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 6 of Decision 2003/71/EC, "1 February 2004" is replaced by "31 January 2005".Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56. Directive as amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 18, 21.1.2003, p. 11.(4) OJ L 26, 31.1.2003, p. 80. Decision as amended by Decision 2003/392/EC (OJ L 135, 3.6.2003, p. 27).